DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed October 27, 2021.  Claims 1-15, 17, 19-24, 27, 28, 30-43, 45, 47-52, 54-67, 69, 71-76, and 78-80 are currently pending, of which claims 1, 27, and 28 are currently amended. Claims 16, 18, 25, 26, 29, 44, 46, 53, 68, 70, and 77 were previously canceled.

Response to Arguments
Prior Art Rejections
Applicant’s arguments regarding the previously cited prior art have been fully considered and are moot.
Specifically, Applicant has amended the claims at issue to explicitly recite the concurrent nature of the displayed interfaces, as well as the specific nature of the communication options corresponding to the particular type of communication. Applicant then argues that these amendments are not taught by the previously cited art. See Remarks 21. These arguments are moot and a new rejection is introduced below, with Kwon being removed as a teaching reference. Desai remains the teaching reference for the contact interface and the various affordances, as well as the ability to explicitly change the preferred/default communication application.
New reference Washington discloses concurrently displaying a context menu with the display objects. Furthermore, “a first technique may be used to initiate execution of the command, such as a double click performed by clicking a left button of a cursor control device, tap gesture, and so on. In another example, a second technique may be used to cause output of an option 304, such as through a right click performed by clicking a right button of a cursor control device, a two-fingered tap-and-hold gesture.” (emphasis added). Therefore, as a user taps the communication option of Desai, they would execute the command associated with that affordance. However, a press and hold would be a context menu. This context menu would then contain the contact application selection menu of Fig. 13 of Desai. See Washington Fig. 2 and paras. [0034] and [0038].
Regarding the content of the contact application selection menu, Desai is not clear as to whether or not the menu corresponds to a single application selected or multiple applications. This is based on the legibility of the Figures of Desai, and not an explicit teaching one way or another. Therefore, new reference Microsoft has been added to explicitly associate specific file types with default applications. This is thus being applied to the default communication application selection menu of Desai. See Desai Fig. 13; see also Microsoft pp. 14-15.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.

Information Disclosure Statement
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In the IDSs filed on 28 July 2021, 5 August 2021, 25 August 2021, 8 September 2021, 11 October 2021, 25 October 2021, 15 November 2021, 9 December 2021, 19 January 2022, 7 February 2022, 18 February 2022 (hereinafter “the 11 IDSs”), Applicant has submitted 10 pages of citations. In total, the 11 IDSs cited 46 references. The extraordinary large number of references poses a serious burden on the Office.
The instant claims are drawn to a method, a device, and a medium including contact list affordances and interacting with those affordances to either initiate communication applications or changing the default communication application associated with the specific affordance.
The IDSs contain numerous references that do not appear to be related to or material to the examination of the claimed subject matter of the instant application. For example:
U.S. Publication 2014/0130035 – secure wallet widget updates
WIPO Publication WO 2013/090624 – trusted service manager for payment applications
U.S. Publication 2010/0058333 – gadget configuration profiles
Advisory Action for Application 16/367,702 – video recording of application interactions
Interview Summary for Application 16/583,706 – avatar capturing and integration into applications. Unclear why an interview summary is relevant as prior art, especially when it is a totally unrelated invention.
U.S. Publication 2009/0254859 – avatar creation based on group characteristics
Summons to Attend Oral Proceeding for European Application No. 20180033.1 – unclear why a summons is relevant as prior art, especially for an unrelated application.
U.S. Publication 2018/0197343 – viewing augmented/virtual objects in real world environment
U.S. Publication 2013/0235045 – animated video messages
Notice of Allowance for Application 16/814,226 – financial application on mobile device
Interview Summary for Application 16/582,500 – avatar interaction and posing. Unclear why an interview summary is relevant as prior art, especially when it is a totally unrelated invention.

One of the following is required for the Examiner to consider the 11 IDSs.
(A) Applicants are specifically required to point out which reference or references cited in the 11 IDSs disclose contact information affordances and interactions.

(B) Applicants are specifically required to point out which reference or references cited in the 11 IDSs are most relevant to the examination of the claims of the instant application.

Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
A complete reply to the enclosed Office Action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the Office Action.
Applicant is referred to MPEP 704.04 for further information regarding this request.

The Director has approved the request below:
/DAVID A WILEY/Director, Art Unit 2100                                                                                                                                                                                                        



Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner notes that the prior art reference below “Stimac” has large portions blacked out on the NPL page, this is not to obscure any teachings but instead to block unnecessary advertisements from becoming part of the record as well as distracting the reader. Examiner encourages Applicant to go to the webpage listed in the PTO-892 form as well. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-15, 17, 19, 24, 27, 28, 30-32, 38-45, 47, 52, 54-56, 62-69, 71, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (U.S. Publication No. 2016/0191667; hereinafter “Desai”) and further in view of Washington et al. (U.S. Publication No. 2012/0110507; hereinafter “Washington”) and Microsoft Press Store (“Adding, Removing, and Managing Programs in Windows 7”; hereinafter “Microsoft”).
As per claim 1, Desai teaches a method comprising:
on an electronic device having a display: displaying a plurality of affordances associated with a plurality of contacts; receiving first user input selecting a first affordance for a first contact of the plurality of contacts (See Desai Figs. 2 and 17 and paras. [0037] and [0053-55]: contact information with icons indicating various communication applications, such as phone, email, and text); 
in response to receiving the first user input and in accordance with a determination that a first communication application is in a set of communication applications installed on the electronic device, displaying a contact information interface for the first contact, wherein the contact information interface includes a first contact identification field for the first contact, and wherein the first contact identification field is associated with the first contact and the first communication application, and wherein the contact information interface includes an affordance configured to communicate with the first contact using a particular type of communication; receiving a first selection of the affordance configured to communicate with the first contact (See Desai Figs. 2 and 17 and paras. [0037] and [0053-55]: contact information with various icons/affordances associated with different types of communication applications, such as phone, email and text messaging. The user would select the appropriate button to initiate communication with the contact using that particular communication method);
However, while Desai teaches [concurrently] displaying the contact information interface and a contact information selection interface that includes a plurality of communication options corresponding to a plurality of units of contact information, (See Desai Figs. 12-14 and paras. [0047-49]: option to select plurality of applications that can be assigned to specific contact information), Desai does not explicitly teach doing so concurrently, nor does Desai teach doing so in accordance with a determination that a duration of the first selection of the affordance exceeds a threshold greater than zero. Furthermore, while Desai teaches and in accordance with a determination that a preferred unit of contact information has been previously associated with the affordance, initiating communication with the first contact using the first communication application (See Desai paras. [0030] and [0047]: default communication preferences for different types of applications, such as a specific text messaging app that can be defaulted to), Desai does not explicitly teach also doing so in accordance with a determination that the duration of the first selection is less than the threshold.
Washington teaches these limitations of the claim (See Washington Fig. 2 and paras. [0034] and [0038]: concurrently displaying a context menu with the display objects. Furthermore, “a first technique may be used to initiate execution of the command, such as a double click performed by clicking a left button of a cursor control device, tap gesture, and so on. In another example, a second technique may be used to cause output of an option 304, such as through a right click performed by clicking a right button of a cursor control device, a two-fingered tap-and-hold gesture.” (emphasis added). Therefore, as a user taps the communication option of Desai, they would execute the command associated with that affordance. However, a press and hold would be a context menu. This context menu would then contain the contact application selection menu of Fig. 13 of Desai).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the contacts and the communication icons and menus of Desai with the menu triggering and displaying of Washington. One would have been motivated to combine these references because both references disclose interacting with objects on a user interface to trigger actions, and Washington enhances the user experience by providing a way to quickly access the default application assignment menu of Desai without having to go through a cumbersome list of menus (See Washington paras. [0015-16] and being provided with quick access to the commands from the context menu).
Furthermore, while Desai allows a user to set default applications, Desai does not explicitly teach wherein each of the plurality of communication options corresponding to the plurality of units of contact information displayed in the selection interface corresponds to the particular type of communication represented by the selected affordance.
Microsoft teaches these limitations of the claim (See Microsoft pp. 14-15: users can right click, an option similar to the context menu triggering of Washington, to select an “Open With” option in MICROSOFT WINDOWS. This allows the user to set a default application for a particular file type or file extension. This file-type specific option is being equated to having the contact application options of Desai be specific to the particular method of contact).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the default settings and context menus of Desai/Washington with the file extension defaults of Microsoft. One would have been motivated to combine these references because both references disclose setting default applications, and Microsoft enhances the user experience by tailoring the defaults to specific file types/extensions, and thus, specific communication applications of Desai/Washington. This allows only recommended applications that the devices has identified as able to handle the particular communication method as being appropriately listed to the user. Moreover, the user can save time by only focusing on those available applications instead of scrolling through a long list of defaults that may be associated with other applications and other communication methods in Desai (like the one potentially shown in Desai Fig. 13).

As per claim 2, Desai/Washington/Microsoft further teaches prior to the electronic device displaying the contact information interface: determining the set of communication applications installed on the electronic device (See Desai Fig. 12 and paras. [0030] and [0047]: communication applications on the device, including the default settings, as well as notifying users of applications that are not currently on the device).

As per claim 3, Desai/Washington/Microsoft further teaches wherein the contact information interface is a first party application and includes links to a plurality of first party applications (See Desai paras. [0030] and [0047-48]: first party applications on the APPLE IPHONE, including FACETIME and IMESSAGES).

As per claim 4, Desai/Washington/Microsoft further teaches receiving a second user input selecting a contact interface object for the contact identification field; and in response to receiving the second user input, initiating a communication via the first communication application using a unit of contact information associated with the first contact identification field (See Desai Figs. 2 and 17 and para. [0053]: select button and would use the respective communication channel to contact).

As per claim 10, Desai/Washington/Microsoft further teaches wherein the contact information interface includes a recommendation of a unit of contact information for the first contact identification field received from a third-party communication application of the set of communication applications (See Desai paras. [0030]: suggestions/recommendations for communication applications for the users).

As per claim 11, Desai/Washington/Microsoft further teaches receiving external contact data from an external electronic device, wherein the external contact data includes a unit of contact information for the first communication application; and associating the unit of contact information with the first contact identification field (See Desai para. [0031]: different SIM cards can have different contact information associated therewith; para. [0027]: remote devices to download communication preferences).

As per claim 12, Desai/Washington/Microsoft further teaches wherein the contact information interface includes: a plurality of units of contact information which can be used to communicate with the first contact via one or more types of communication; a set of one or more preferred-communication affordances for initiating communication with the first contact via different types of communication that are visually separated from the plurality of units of contact information, wherein the set of one or more preferred-communication affordances includes the affordance configured to communicate with the first contact (See Desai Figs. 2 and 17 and paras. [0037] and [0053-55]: contact information with various icons/affordances associated with different types of communication applications, such as phone, email and text messaging. These icons are separate from the phone numbers, email addresses, and other contact information for the particular viewed contact. The user can select the appropriate button to initiate communication with the contact using that particular communication method).

As per claim 13, Desai/Washington/Microsoft further teaches wherein: the first contact is associated with the plurality of units of contact information that are configured to be used to communicate with the first contact via a respective type of communication, and the preferred unit of contact information is one of the units of contact information that are configured to be used to communicate with the first contact (See Desai Figs. 2 and 17 and paras. [0037] and [0053-55]: contact information with various icons/affordances associated with different types of communication applications, such as phone, email and text messaging. These icons are separate from the phone numbers, email addresses, and other contact information for the particular viewed contact. The user can select the appropriate button to initiate communication with the contact using that particular communication method; paras. [0030] and [0047]: default communication preferences for different types of applications, such as a specific text messaging app that can be defaulted to).

As per claim 14, Desai/Washington/Microsoft further teaches wherein the set of one or more preferred-communication affordances includes two or more of: a voice communication affordance, a text communication affordance, a video communication affordance, an email communication affordance (See Desai Figs. 2 and 17 and paras. [0036-37] and [0053-55]: contact information with various icons/affordances associated with different types of communication applications, such as phone, email and text messaging, and various video application, among other options as well).

As per claim 15, Desai/Washington/Microsoft further teaches wherein the preferred unit of contact information is a unit of contact information for a third-party application (See Desai Figs. 12-14 and paras. [0030], [0036], and [0047-49]: various options of third party communication applications for the users).

As per claim 19, Desai/Washington/Microsoft further teaches wherein initiating communication with the first contact using the first communication application includes: in accordance with a determination that the affordance configured to communicate with the first contact is associated with a unit of contact information that is associated with a first-party application, initiating the respective type of communication with the first-party application; and in accordance with a determination that the affordance configured to communicate with the first contact is associated with a unit of contact information that is associated with a third-party application, initiating the respective type of communication with the third-party application (See Desai Figd. 12-14, 17, and paras. [0036], [0047-49], and [0053]: select button and would use the respective communication channel to contact, which would include preferred options of both first and third party communications applications).

As per claim 24, Desai/Washington/Microsoft further teaches wherein the set of communications applications include one or more messaging applications, one or more social networking applications, or one or more voice over IP (VOIP) applications (See Desai paras. [0030] and [0036]: social network, messaging, and VoIP applications).

As per claims 27, 30-32, 38-43, 47, and 52, the claims are directed to an electronic device that implements the same features of the method of claims 1, 2-4, 10-15, 19, and 24, respectively, and are therefore rejected for at least the same reasons therein.  Additionally, Desai teaches an electronic device implementing these features (See Desai Fig. 1 and para. [0027-28]).

As per claims 28, 54-56, 62-67, 71, and 76, the claims are directed to a non-transitory computer readable storage medium that implements the same features of the method of claims 1, 2-4, 10-15, 19, and 24, respectively, and are therefore rejected for at least the same reasons therein.  Additionally, Desai teaches this medium implementing these features (See Desai Fig. 1 and para. [0027-28]).

Claim(s) 78-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai/Washington/Microsoft as applied above, and further in view of Stimac (“How to set and clear default applications in Android”).
As per claim 78, while Desai teaches displaying the contact information selection interface that includes one or more communication applications corresponding to one or more units of contact information (See Desai Figs. 12-14 and paras. [0047-49]) and Washington teaches the first duration, Desai/Washington/Microsoft does not explicitly teach in accordance with a determination that the duration of the first selection is less than the threshold and in accordance with a determination that the preferred unit of contact information has not been previously associated with the affordance, displaying the contact information selection interface that includes one or more communication applications corresponding to one or more units of contact information.
Stimac teaches these limitations of the claim (See Stimac pp. 2-3, 7: if user has a third party application installed, can be presented with a dialog when interacting with whatever application would launch said decision between the pre-installed first-party app and the third-party app. This would be a normal tap/touch/input, counter to the long-press as triggered in Washington. Herein, it is a “Launcher” app that is in response to the user pressing the home button, but one of ordinary skill will recognize that it can apply to selecting an affordance in Desai, especially because Stimac explicitly discusses “[t]he procedure is the same for any app that sets itself as the default for performing a particular action, like an app that makes phone calls…making itself the default instead of your regular phone dialer.” Therefore, if a preferred unit of contact has been associated with the affordance of Desai, by way of the user selecting “Always”, then the user would no longer be presented with this prompt when selecting the action to contact the user. If the user has not selected the “Always” option, then the user would be presented with the dialog to pick which contact application to use when selecting the affordances of Desai in response to the threshold inputs).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the communication preference setting of Desai/Washington/Microsoft, with the default application prompts of Stimac. One would have been motivated to combine these references because both references disclose managing mobile applications, including communication applications, and Stimac enhances the user experience by allowing for the user to be reminded of the ability to customize their contact applications in a seamless way, allowing the user to be aware of the various applications that are capable of performing the particular communication function that may not have been assigned yet (or that that user may be aware of).

As per claim 79, the claim is directed to an electronic device that implements the same features of the method of claims 78, and is therefore rejected for at least the same reasons therein.

As per claim 80, the claim is directed to non-transitory computer readable storage medium that implements the same features of the method of claims 78, and is therefore rejected for at least the same reasons therein.

Claims 5-9, 33-37, and 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over Desai/Washington/Microsoft as applied above, and further in view of Tsuei (U.S. Publication No. 2010/0211917).
As per claim 5, Desai further teaches wherein a unit of contact information is associated with the first contact identification field and a second contact identification field for the first contact does not have an associated unit of contact information, the method further comprising: displaying the unit of contact information for the first contact identification field with the first contact identification field in the contact information interface (See Desai Figs. 2 and 17 and paras. [0037] and [0053-55]: contact information with various icons/affordances associated with different types of communication applications. These icons are separate from the phone numbers, email addresses, and other contact information for the particular viewed contact).
While one of ordinary skill in the art would clearly understand that nothing would be displayed if there is not data to be displayed, Desai/Washington/Microsoft does not explicitly teach and forgoing display of the second contact identification field based on the absence of a unit for contact information data associated with the second contact identification field.
Tsuei teaches these limitations of the claim (See Tsuei Figs. 2-3 and paras. [0045-46] and [0060]: can stop showing indicator of communications when there is no unread information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the contacts and the communication icons of Desai/Washington/Microsoft with the identification fields of Tsuei. One would have been motivated to combine these references because both references disclose managing and communicating with a plurality of contacts, and Tsuei enhances the user interface of Desai/Washington/Microsoft by providing a well-known and common way to display (and not display) available information.

As per claim 6, Desai/Washington/Microsoft/Tsuei further teaches wherein the unit of contact information for the first contact identification field is based on content of communications with the first contact (See Desai Figs. 3 and 17 and paras. [0029], [0033], and [0053]: users can be presented with various contact buttons for individual contacts. Furthermore, preferences can be set for communications with particular contacts).

As per claim 7, while Desai/Washington/Microsoft teaches the communication interface, Desai/Washington/Microsoft does not explicitly teach displaying on the contact information interface an indication with the contact identification field that the unit of contact information is based on content of communications with the first contact; and in response to receiving a request to remove the indication, removing the indication while maintaining the unit of contact information in the contact information interface.
Tsuei teaches these limitations of the claim (See Tsuei Figs. 2-3 and paras. [0047-49]: can show indicator when unread information, such as the contact information of Desai/Washington/Microsoft.  When the information is read and there are no longer updates, the contact would look like the other contacts without an unread notification)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Desai/Washington/Microsoft with the teachings of Tsuei for at least the same reasons as discussed above in claim 5.

As per claim 8, Desai/Washington/Microsoft/Tsuei further teaches wherein the first contact data for the first contact identification field was provided via an input interface of the electronic device (See Desai Figs. 2 and 17 and paras. [0029], [0037] and [0053-55]: contact information with icons indicating various communication applications, such as phone, email, and text, which are viewed in response to specifying which contact in the list to view).

As per claim 9, Desai/Washington/Microsoft/Tsuei further teaches receiving a third user input to enter an edit mode for a first contact; and in response to receiving the third user input, displaying a contact edit interface including the second contact identification field (See Desai Figs. 2-5, 16, and paras. [0029] and [0045-46]: can update contact information with various statuses and scheduling for the particular contact; see also Tsuei paras. [0051-52]: user input to update contact lists).

As per claims 33-37, the claims are directed to an electronic device that implements the same features of the method of claims 5-9, respectively, and are therefore rejected for at least the same reasons therein.

As per claims 57-61, the claims are directed to a non-transitory computer readable storage medium that implements the same features of the method of claims 5-9, respectively, and are therefore rejected for at least the same reasons therein.

Claims 17, 45, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Desai/Washington/Microsoft as applied above, and further in view of Howard et al. (U.S. Publication No. 2012/0260189; hereinafter “Howard”).
As per claim 17, while Desai/Washington/Microsoft teaches the contact information interface and the preferred communication affordances, Desai/Washington/Microsoft does not explicitly teach wherein determining the preferred unit of contact information for the respective preferred-communication affordance is based on past communications on the electronic device with the first contact.
Howard teaches these limitations of the claim (See Howard paras. [0024]: past interactions between user and the contact can be used to define and display the transport mode or communication channel).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the contacts and the communication interface of Desai/Washington/Microsoft with the past communications. One would have been motivated to combine these references because both references disclose managing and viewing contact interfaces, and Howard enhances the user experience by allowing the user to easily visualize useful communication applications and/or save time by providing that information automatically to the user without the user having to make intervening steps to set the preferred communication applications.

As per claim 45, the claim is directed to an electronic device that implements the same features of the method of claim 17 and is therefore rejected for at least the same reasons therein.  

As per claim 69, the claim is directed to a non-transitory computer readable storage medium that implements the same features of the method of claim 17 and is therefore rejected for at least the same reasons therein. 

Claims 20, 48, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Desai/Washington/Microsoft as applied above, and further in view of Google (“Android 2.2 User’s Guide”).
As per claim 20, while Desai/Washington/Microsoft teaches wherein: the respective type of communication is a voice call; initiating the respective type of communication with the first-party application includes displaying a first-party calling user interface (See Desai Fig. 17 and para. [0053]: select button and would use the respective communication channel to contact), Desai/Washington/Microsoft does not explicitly teach and initiating the respective type of communication with the third-party application includes displaying the first-party calling user interface with a displayed label indicating the name of the third-party application that is being used to initiate the communication.
Google teaches this limitation of the claim (See Google pp. 25, 52, and 71: user can place calls when connected to the first party network and when roaming, which is when the device is connected to another wireless service provider’s network.  The phone dialer interface shows the type of network connection.  Therefore, the phone in the figure on p. 71 shows currently connected to “3G” but if the phone was on a third party network, it would show “roaming”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the phone calling and contact interface of Desai/Washington/Microsoft with the third party calling of Google. One would have been motivated to combine these references because both references disclose tracking and using communications application in an interface, and Google enhances the user experience by allowing for additional ways to quickly communicate with other users without having to switch between applications.

As per claim 48, the claim is directed to an electronic device that implements the same features of the method of claim 20 and is therefore rejected for at least the same reasons therein.  

As per claim 72, the claim is directed to a non-transitory computer readable storage medium that implements the same features of the method of claim 20 and is therefore rejected for at least the same reasons therein. 

Claims 21-23, 49-51, and 73-75 are rejected under 35 U.S.C. 103 as being unpatentable over Desai/Washington/Microsoft as applied above, and further in view of Suri et al (U.S. Publication No. 2014/0173466; hereinafter “Suri”).
As per claim 21, while Desai/Washington/Microsoft teaches the various contact information and the contact lists, as well as a dashboard interface for the first contact, wherein the dashboard interface includes aggregated information associated with the first contact that has been retrieved from a plurality of applications on the device (See Desai Figs. 2 and 17 and paras. [0037] and [0053-55]: contact information with icons indicating various communication applications, such as phone, email, and text), Desai/Washington/Microsoft does not explicitly teach displaying the contact information interface, receiving user input corresponding to a swipe gesture; and in response to receiving the user input corresponding to the swipe gesture, replacing display of the contact information interface with display of the dashboard interface as taught by Desai.
Suri teaches these limitations of the claim (See Suri Figs. 4-8 and paras. [0049-52]: panels that can be slid and go back, using a gesture to select the back button; paras. [0018], [0026], [0032]: swipe or slide gestures can be used to navigate the interface, and gestures can be used to return to the list, which would be the list/dashboard of Desai/Washington/Microsoft).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the dashboard of Desai/Washington/Microsoft with the navigation gestures of Suri. One would have been motivated to combine these references both references disclose navigating contact lists and conversations, and Suri enhances the user experience by providing for time-saving and intuitive ways to quickly navigate through the various levels of the interface of Desai/Washington/Microsoft.

As per claim 22, Desai/Washington/Microsoft/Suri further teaches wherein the aggregated information is divided into a plurality of regions associated with different applications (See Desai Figs. 3 and 17 and paras. [0037] and [0053-55]: contact information with separate icon regions indicating various communication applications, such as phone, email, and texting).

As per claim 23, Desai/Washington/Microsoft/Suri further teaches wherein the plurality of applications includes one or more first-party applications, and one or more third-party applications (See Desai paras. [0030] and [0047-48]: first party applications on the device as well as third party applications that can be suggested to the user).

As per claims 49-51, the claims are directed to an electronic device that implements the same features of the method of claims 21-23 respectively, and are therefore rejected for at least the same reasons therein.  

As per claims 73-75, the claims are directed to a non-transitory computer readable storage medium that implements the same features of claims 21-23 respectively, and are therefore rejected for at least the same reasons therein.  










Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145